Exhibit 10.2.17

AMENDMENT NUMBER THREE TO

EMPLOYMENT AGREEMENT

This Amendment Number Three to Employment Agreement (the “Amendment”) between
Gogo LLC (f/k/a Aircell LLC) (the “Company) and John Wade (the “Executive”) is
dated as of November 30, 2017.

WHEREAS, the Company and Executive have heretofore entered into an Employment
Agreement dated as of October 21, 2008 as amended by Amendment Number One
thereto dated as of January 1, 2009, and Amendment Number Two thereto dated as
of December 23, 2008(the “Agreement”); and

WHEREAS, the Company and the Executive desire to amend the Agreement to add a
provision on resignation for Good Reason (as defined hereinafter), among other
things.

NOW, THEREFORE, pursuant to Section 17 of the Agreement, the Agreement is hereby
amended as follows, effective as of November 30, 2017:

 

  1. Section 3(a) of the Agreement is hereby amended by deleting the second
sentence in its entirety and inserting the following sentence in its place: “In
addition Executive shall be eligible for an annual discretionary bonus.”

 

  2. Section 3 (d) of the Agreement is hereby deleted in its entirety and
replaced with the following: “(d) Discretionary Time Off. The Company has no
formal vacation or time off policy with set time off amounts and accruals.
Instead, Executive will have the flexibility to take time off as determined by
Executive, subject to the approval of the CEO.”

 

  3. Section 4 (b) of the Agreement is hereby amended by adding the following
sentence at the end of the provision: “ Notwithstanding anything in this
Agreement to the contrary, nothing contained in this Agreement limits the
Executive’s ability to communicate with or participate in any investigation or
proceeding regarding possible violations of U.S. Federal securities laws that
may be conducted by the U.S. Securities and Exchange Commission, the U.S.
Department of Justice, the U.S. Consumer Financial Protection Bureau or the U.S.
Commodity Futures Trading Commission.”

 

  4. Section 8 (d) (6) of the Agreement is hereby deleted in its entirety and is
replaced with the following: “(6) commission of one or more acts of substance
abuse which are materially injurious to the Company;”.

 

  5. Section 8 of the Agreement is hereby amended by adding the following new
subparagraph (f): “Resignation for Good Reason. Executive may terminate his or
her employment under this Agreement immediately upon a showing of “Good Reason,”
which for purposes of this Agreement shall mean (1) a reduction by the Company
in Executive’s Base Salary beyond what is permitted by Section 3 (a); (2) a
material dimunition of Executive’s duties or responsibilities such that such
duties and responsibilities, when viewed in the aggregate, are not at least
commensurate with those duties and responsibilities normally associated with and
appropriate to his/her position; (3) the relocation of Executive’s principal
place of employment to a geographic location more than fifty (50) miles from the
Company’s



--------------------------------------------------------------------------------

  headquarters as of the Effective Date; or (4) any material breach by the
Company of its obligations to Executive hereunder. In the event that Executive
believes that circumstances constituting “Good Reason” have occurred and
Executive wishes to terminate his/her employment as a result of such occurrence,
Executive must provide the Company written notice within 3 days from the initial
existence of the occurrence. If within 30 days following the Company’s receipt
of such notice it corrects the circumstances constituting “Good Reason,” then
Executive shall not be entitled to terminate his/her employment under this
Section 8(f) as a result of such circumstances. Furthermore, Executive shall not
be entitled to terminate his/her employment under this Section 8(f) as a result
of any circumstances constituting “Good Reason” unless his/her resignation
occurs within 30 days following the expiration of the Company’s cure period.”

 

  6. Section 9 subparagraph (a) of the Agreement is hereby amended by (i) adding
the words “or Resignation for Good Reason” to the end of the heading of
subparagraph (a), so that it reads “(a) Termination by the Company Without Cause
or Resignation for Good Reason.”; and (ii) deleting the first two sentences in
their entirety and inserting the following in its place: “If Executive is
terminated under Section 8(a) or resigns for Good Reason under Section 8(f), and
following the execution (and expiration of any revocation period), not later
than 45 days following the termination date, of a separation agreement
containing a general release of all claims against Parent, the Company and its
Affiliates, the Company shall pay Executive an amount equal to Executive’s Base
Salary under Section 3(a) at the time of such termination for a period of one
(1) year (each such payment a “Severance Payment”). The Severance Payment shall
be payable in installments, by direct deposit, in accordance with the Company’s
normal payroll practices. The first installment of the Severance Payments shall
be made on the first payroll date after the execution (and expiration of any
revocation period) of such separation agreement or, if the 45-day period
following the termination date spans two calendar years and the Severance
Payment is subject to Section 409A of the Internal Revenue Code, after such
45-day period, and shall include all installments of the Severance Payments that
would have been paid if the general release of claims had been fully effective
on the termination date.”

 

  7. Except as amended by this Amendment, the Agreement remains in full force
and effect.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer and the Executive has executed this instrument as of
this 4th day of April, 2018.

 

Gogo LLC: By:  

/s/ Marguerite M. Elias

  Marguerite M. Elias Executive:

/s/ John Wade